Title: General Orders, 6 September 1781
From: Washington, George
To: 


                  
                     Head Quarters Head of Elk september 6th 1781
                     Parole
                     Csigns
                  
                  It is with the highest pleasure and satisfaction the Commander in Chief announces to the Army the arrival of the Count de Grasse in the Chesapeake with a very formidable naval and Land force; at the same time he felicitates them on this auspicious occasion he anticipates the glorious Events which may be expected from the combined Operations now in contemplation—as no circumstances cou’d possibly have happened more opportunely in point of time, no prospect cou’d ever have promised more important successes, and nothing but our want of exertions can probably blast the pleasing prospects before us—The General calls upon all the gallant officers, the brave and faithful soldiers he has the honor to command to exert their utmost abilities in the cause of their Country and to share with him (with their usual alacrity) the difficulties, dangers and glory of the present Enterprize—The Commanding Officers of Corps are to cause abstracts to be immediately made for a months pay of their respective Commands, excluding any infamous characters who may have been so far lost to the sense of Honor, the pride of their profession and the love of their Country as to desert the standard of freedom at this critically interesting period—those men only are to be comprehended who are present with their several Corps.
                  Major Platt is appointed Division Inspector to the Division Commanded by Major General Lincoln and is to be respected and obeyed accordingly.
               